DETAILED ACTION
This action is responsive to the following communication: the response filed on 2/11/2022.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 11-14 are cancelled; 26-29 are added; 1-10 and 15-29 are pending.

Claim Objections
Claim 19 is objected to because of the following informalities:  it appears that “the ferroelectric material” in line(s) 3 was meant to be --a ferroelectric material--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 9-10, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juengling (US 9,773,728) in view of Hofmann et al. (US 2005/0199913 ‒hereinafter Hofmann).

Regarding claim 1, Juengling discloses a memory device, comprising:
a base (18; fig. 2);
a transistor (12b; fig. 2); and
a capacitor (42; fig. 2) comprising a first capacitor electrode, a second capacitor electrode, and a ferroelectric material between the first and second capacitor electrodes (capacitor 42 comprises ferroelectric material between a pair of top and bottom capacitor electrodes; col. 6 lines 7-10), wherein:
the transistor includes a fin (14b; fig. 2) of a semiconductor material (16; fig. 2), the fin extending away (i.e. upwards; col. 2 lines 42-43) from the base (18; fig. 2), 
the transistor includes a first source/drain (S/D) terminal (33b; fig. 2) coupled to a bitline (BL) (34; fig. 2), 
the transistor includes a second S/D terminal (31b; fig. 2) coupled to the second capacitor electrode (bottom electrode of capacitor 42; fig. 2), 
a projection (i.e. top down view; fig. 1, 2) of the BL (34; fig. 2) onto the base (18; fig. 2) is at an angle with respect to an edge of the base (the base extending from an edge is considered to extend horizontally in a X-plane; the BL 34 is considered to extend into a Z-plane; a XZ-plane is considered to be at angle; fig. 2 annotated below),
(i.e. cross-section view; fig. 2) of the fin (14b; fig. 2) onto the base (18; fig. 2) is at an angle of substantially 90 degrees with respect to the edge of the base (the base extending from the edge is considered to extend horizontally in the X-plane; the fin 14b is considered to extend upwards in a Y-plane; an XY-plane is considered to be at angle of substantially 90 degrees; fig. 2 annotated below).
Juengling does not expressly disclose an angle between 5 and 45 degrees.
Hofmann discloses an angle (bitline BL is approximately 45 degrees with respect to a base BOX; fig. 1-4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is modifiable as taught by Hofmann for the purpose of reducing disturbances in high density memory devices utilizing FinFETs (para 0009, 0045 of Hofmann), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as an angle between 5 and 45 degrees involves only routine experimentation and skill in the art.

    PNG
    media_image1.png
    604
    649
    media_image1.png
    Greyscale


Regarding claim 2, Juengling discloses the memory device, wherein the projection of the BL onto the base is at an angle with respect to the projection of the fin onto the base (fig. 2).
Juengling does not expressly disclose an angle between 10 and 30 degrees.
Hofmann discloses an angle (bitline BL is approximately 45 degrees with respect to a base BOX; fig. 1-4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is modifiable as taught by Hofmann for the purpose of reducing disturbances in high density memory devices (para 0009, 0045 of Hofmann), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as an angle between 10 and 30 degrees involves only routine experimentation and skill in the art.

Regarding claim 9, Juengling discloses the memory device, wherein the transistor further includes a gate terminal coupled to a wordline (WL) (wordline 28 form transistor gates of the transistor 12b; col. 5 lines 5-6), and wherein the projection of the fin (14b; fig. 2) onto the base (18; fig. 2) is perpendicular to a projection of the WL (28; fig. 2) onto the base (the fin 14b is considered to extend upwards in the Y-plane; the WL 28 is considered to extend in the X-plane; an XY-plane is considered to be perpendicular; fig. 2 annotated below).

    PNG
    media_image1.png
    604
    649
    media_image1.png
    Greyscale


Regarding claim 10, Juengling discloses the memory device, wherein the first S/D terminal is a source terminal (col. 5 lines 43-45).

Regarding claim 26, Juengling discloses a memory device, comprising:
a base (18; fig. 2);
a fin (14b; fig. 2) of a semiconductor material (16; fig. 2), the fin extending away (i.e. upwards; col. 2 lines 42-43) from the base (18; fig. 2);
(12b; fig. 2), wherein a channel region (32b; fig. 2) of the transistor is a portion (trench portion) of the fin (14b; fig. 2);
a wordline (WL), coupled to a gate of the transistor (wordline 28 form transistor gates of the transistor 12b; col. 5 lines 5-6);
a bitline (BL) (34; fig. 2), coupled to a first one of a source region and a drain region (33b; fig. 2) of the transistor, and
a capacitor (42; fig. 2) comprising a first capacitor electrode, a second capacitor electrode, and a ferroelectric material between the first and second capacitor electrodes (capacitor 42 comprises ferroelectric material between a pair of top and bottom capacitor electrodes; col. 6 lines 7-10), wherein:
the second capacitor electrode (bottom electrode of capacitor 42; fig. 2) is coupled to a second one of the source region and the drain region (31b; fig. 2) of the transistor, 
a projection of the WL (28; fig. 2) onto the base is substantially perpendicular to a projection of the fin (14b; fig. 2) onto the base (the fin 14b is considered to extend upwards in a Y-plane; the WL 28 is considered to extend in a X-plane; an XY-plane is considered to be perpendicular; fig. 2 annotated below), and 
a projection (i.e. top down view; fig. 1, 2) of the BL (34; fig. 2) onto the base (18; fig. 2) is at an angle with respect to the projection (i.e. cross-section view; fig. 2) of the fin (14b; fig. 2) onto the base (the BL 34 is considered to extend into a Z-plane; the fin 14b is considered to extend upwards in the Y-plane; a YZ-plane is considered at an angle; fig. 2 annotated below).
Juengling does not expressly disclose an angle between 5 and 45 degrees.
(bitline BL is approximately 45 degrees with respect to a base BOX; fig. 1-4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is modifiable as taught by Hofmann for the purpose of reducing disturbances in high density memory devices utilizing FinFETs (para 0009, 0045 of Hofmann), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as an angle between 5 and 45 degrees involves only routine experimentation and skill in the art.

    PNG
    media_image1.png
    604
    649
    media_image1.png
    Greyscale


Regarding claim 27, Juengling discloses the memory device, wherein the projection of the BL onto the base is at an angle with respect to the projection of the fin onto the base (fig. 2).
Juengling does not expressly disclose an angle between 10 and 30 degrees.
Hofmann discloses an angle (bitline BL is approximately 45 degrees with respect to a base BOX; fig. 1-4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is modifiable as taught by Hofmann for the purpose of reducing disturbances in high density memory devices utilizing FinFETs (para 0009, 0045 of Hofmann), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as an angle between 10 and 30 degrees involves only routine experimentation and skill in the art.

Claim(s) 3-8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juengling (US 9,773,728) in view of Hofmann et al. (US 2005/0199913 ‒hereinafter Hofmann), and further in view of Kim et al. (US 2012/0040528 ‒hereinafter Kim).

Regarding claim 3, Juengling discloses the memory device, further comprising at least a first interconnect layer and a second interconnect layer above the base, wherein the first interconnect layer is between the base and the second interconnect layer (fig. 2).
the BL is in the first interconnect layer.
Kim discloses at least a first interconnect layer (layer between mold layer 210 and base 100; fig. 22A) and a second interconnect layer (mold layer 210; fig. 22A) above the base (100; fig. 22A), wherein the first interconnect layer is between the base and the second interconnect layer, and wherein the BL (BL; fig. 22A) is in the first interconnect layer.
Juengling and Kim are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and fin-type field effect transistors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Kim for the purpose of manufacturing the memory devices for highly integrated applications that improves the overall interconnection and structural integrity of the device (para 0004, 0033 of Kim).

Regarding claim 4, Juengling, as modified, does not expressly disclose the memory device, wherein the second capacitor electrode is in the second interconnect layer or in a third interconnect layer that is farther away from the base than the second interconnect layer.
Kim discloses wherein the second capacitor electrode is in the second interconnect layer or in a third interconnect layer that is farther away from the base than the second interconnect layer (capacitor electrodes 232 and 234 are in the second interconnect layer; fig. 22E, para 0171).
(para 0004, 0033 of Kim).

Regarding claim 5, Juengling, as modified, does not expressly disclose the memory device, further comprising one or more conductive vias extending through at least the first interconnect layer to couple the second capacitor electrode to the second S/D terminal of the transistor.
Kim, in an embodiment, discloses one or more conductive vias (fig. 21) extending through at least the first interconnect layer to couple the second capacitor electrode to the second S/D terminal (101; fig. 22E) of the transistor.
Juengling and Kim are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and fin-type field effect transistors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Kim for the purpose of manufacturing the memory devices for highly integrated applications that improves the overall interconnection and structural integrity of the device (para 0004, 0033 of Kim).

Regarding claim 6, Juengling discloses the memory device, wherein the BL has a first face and an opposing second face, the first face is closer to the base than the second face (fig. 2). 
Juengling, as modified, does not expressly disclose the memory device further includes an etch stop material over at least a portion of the second face of the BL.
Kim discloses the memory device further includes an etch stop material (115; fig. 22A) over at least a portion of the second face of the BL.
Juengling and Kim are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and fin-type field effect transistors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Kim for the purpose of manufacturing the memory devices for highly integrated applications that improves the overall interconnection and structural integrity of the device (para 0004, 0033 of Kim).

Regarding claim 7, Juengling, as modified, does not expressly disclose the memory device, wherein the memory device further includes the etch stop material  over at least a portion of at least one sidewall of the BL, and the sidewall extends between the second face and the first face.
(115; fig. 22A) over at least a portion of at least one sidewall of the BL, and the sidewall extends between the second face and the first face.
Juengling and Kim are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and fin-type field effect transistors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Kim for the purpose of manufacturing the memory devices for highly integrated applications that improves the overall interconnection and structural integrity of the device (para 0004, 0033 of Kim).

Regarding claim 8, Juengling, as modified, does not expressly disclose the memory device, wherein the memory device further includes a BL contact coupling the BL and the first S/D terminal of the transistor, and wherein the etch stop material at least partially wraps around the BL and the BL contact.
Kim discloses the memory device further includes a BL contact (113; fig. 22A) coupling the BL and the first S/D terminal (101; fig. 22A) of the transistor, and wherein the etch stop material (115; fig. 22A) at least partially wraps around the BL and the BL contact.
Juengling and Kim are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and fin-type field effect transistors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is (para 0004, 0033 of Kim).

Regarding claim 28, Juengling discloses the memory device, wherein the BL has a first face and an opposing second face, the first face is closer to the base than the second face (fig. 2). 
Juengling, as modified, does not expressly disclose the memory device further includes an etch stop material over at least a portion of the second face of the BL.
Kim discloses the memory device further includes an etch stop material (115; fig. 22A) over at least a portion of the second face of the BL.
Juengling and Kim are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and fin-type field effect transistors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Kim for the purpose of manufacturing the memory devices for highly integrated applications that improves the overall interconnection and structural integrity of the device (para 0004, 0033 of Kim).



Claim(s) 15-19, 24-25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juengling (US 9,773,728) in view of Hofmann et al. (US 2005/0199913 ‒hereinafter Hofmann), and further in view of Mueller (US 2015/0162063).

Regarding claim 15, Juengling, as modified, does not expressly disclose the memory device, wherein the ferroelectric material comprises one or more of: 
a ferroelectric material comprising hafnium, zirconium, and oxygen;
a ferroelectric material comprising hafnium, silicon, and oxygen;
a ferroelectric material comprising hafnium, germanium, and oxygen;
a ferroelectric material comprising hafnium, aluminum, and oxygen; or
a ferroelectric material comprising hafnium, yttrium, and oxygen.
Mueller discloses a ferroelectric material comprising hafnium, zirconium, and oxygen (para 0034).
Juengling and Mueller are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Mueller for the purpose of manufacturing the memory devices for highly integrated applications that improves operation speeds and reliability of the device (para 0012-0013 of Mueller).

Regarding claim 16, Juengling, as modified, does not expressly disclose the memory device, wherein the ferroelectric material has a thickness between 1 nanometer and 10 nanometers.
Mueller discloses the ferroelectric material has a thickness between 1 nanometer and 10 nanometers (para 0052).
Juengling and Mueller are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Mueller for the purpose of manufacturing the memory devices for highly integrated applications that improves operation speeds and reliability of the device (para 0012-0013 of Mueller).

Regarding claim 17, Juengling, as modified, does not expressly disclose the memory device, wherein the first capacitor electrode is coupled to a plateline.
Muller discloses the first capacitor electrode (32; fig. 1) is coupled to a plateline (36; fig. 1).
Juengling and Mueller are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Mueller for the purpose of manufacturing the memory devices (para 0012-0013 of Mueller).

Regarding claim 18, Juengling discloses a method of operating a memory device comprising a transistor and a capacitor (fig. 2), the method comprising:
a wordline (WL) (28; fig. 2), coupled to a gate terminal  (wordline 28 form transistor gates of the transistor 12b; col. 5 lines 5-6) of the transistor (12b; fig. 2); and
the capacitor (42; fig. 2), a bitline (BL) (34; fig. 2) coupled to a first source/drain (S/D) terminal (33b; fig. 2) of the transistor (12b; fig. 2), an intermediate node (node between second S/D terminal 31b and the capacitor 42; fig. 2) coupled to a second S/D terminal (31b; fig. 2) of the transistor (12b; fig. 2), wherein the capacitor (42; fig. 2) is coupled to the intermediate node, 
wherein: the transistor includes a fin (14b; fig. 2) of a semiconductor material (16; fig. 2), the fin extending away (i.e. upwards; col. 2 lines 42-43) from the base (18; fig. 2), 
a projection of the WL (28; fig. 2) onto the base is substantially perpendicular to a projection of the fin (14b; fig. 2) onto the base (the fin 14b is considered to extend upwards in a Y-plane; the WL 28 is considered to extend in a X-plane; an XY-plane is considered to be perpendicular; fig. 2 annotated below), and 
a projection (i.e. top down view; fig. 1, 2) of the BL (34; fig. 2) onto the base (18; fig. 2) is at an angle with respect to the projection (i.e. cross-section view; fig. 2) of the fin (14b; fig. 2) onto the base (the BL 34 is considered to extend into a Z-plane; the fin 14b is considered to extend upwards in the Y-plane; a YZ-plane is considered at an angle; fig. 2 annotated below).
between 5 and 45 degrees.
Hofmann discloses an angle (bitline BL is approximately 45 degrees with respect to a base BOX; fig. 1-4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is modifiable as taught by Hofmann for the purpose of reducing disturbances in high density memory devices utilizing FinFETs (para 0009, 0045 of Hofmann), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as an angle between 5 and 45 degrees involves only routine experimentation and skill in the art.

    PNG
    media_image1.png
    604
    649
    media_image1.png
    Greyscale


Juengling does not expressly disclose driving a wordline (WL) to cause the access transistor to turn on; and programming the ferroelectric capacitor by, when the access transistor is turned on, driving a bitline (BL) to charge or discharge an intermediate node, wherein the ferroelectric capacitor is programmable according to a charge on the intermediate node.
Mueller discloses driving a wordline (WL) to cause the access transistor to turn on (transistor 10 is turned on via a word line 16; para 0044); and programming the ferroelectric capacitor (write "1" or "0" or 1 or 0 memory state into the capacitor 12; para 0059) by, when the access transistor is turned on (transistor 10 is switched on; para 0058), driving a bitline (BL) (bit line is charged; para 0059) to charge or discharge an intermediate node (node between transistor 10 and capacitor 12; fig. 2), wherein the ferroelectric capacitor is programmable according to a charge (write voltage; para 0059) on the intermediate node (via the bit line; para 0059).
Juengling and Mueller are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Mueller for the purpose of manufacturing the memory devices for highly integrated applications that improves operation speeds and reliability of the device (para 0012-0013 of Mueller).

Regarding claim 19, Juengling, as modified, does not expressly disclose the method, wherein a first capacitor electrode of the capacitor is coupled to a plateline (PL), a second capacitor electrode of the capacitor is coupled to the intermediate node, and the ferroelectric material is between the first capacitor electrode and the second capacitor electrode.
Mueller discloses a first capacitor electrode of the capacitor is coupled to a plateline (PL), a second capacitor electrode of the capacitor is coupled to the intermediate node, and the ferroelectric material is between the first capacitor electrode and the second capacitor electrode (fig. 2).
Juengling and Mueller are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Mueller for the purpose of manufacturing the memory devices for highly integrated applications that improves operation speeds and reliability of the device (para 0012-0013 of Mueller).

Regarding claim 24, Juengling discloses a method of operating a memory device comprising a transistor and a ferroelectric capacitor (fig. 2) provided, the method comprising:
a wordline (WL) (28; fig. 2), coupled to a gate terminal (wordline 28 form transistor gates of the transistor 12b; col. 5 lines 5-6) of the transistor (12b; fig. 2), a bitline (BL) (34; fig. 2), wherein the transistor and the capacitor (42; fig. 2) are coupled in series by having one (bottom electrode of capacitor 42; fig. 2) of the capacitor being coupled to a source terminal or a drain terminal (31b; fig. 2) of the transistor;
wherein: the transistor includes a fin (14b; fig. 2) of a semiconductor material (16; fig. 2), the fin extending away (i.e. upwards; col. 2 lines 42-43) from the base (18; fig. 2), 
a projection of the WL (28; fig. 2) onto the base is substantially perpendicular to a projection of the fin (14b; fig. 2) onto the base (the fin 14b is considered to extend upwards in a Y-plane; the WL 28 is considered to extend in a X-plane; an XY-plane is considered to be perpendicular; fig. 2 annotated below), and 
a projection (i.e. top down view; fig. 1, 2) of the BL (34; fig. 2) onto the base (18; fig. 2) is at an angle with respect to the projection (i.e. cross-section view; fig. 2) of the fin (14b; fig. 2) onto the base (the BL 34 is considered to extend into a Z-plane; the fin 14b is considered to extend upwards in the Y-plane; a YZ-plane is considered at an angle; fig. 2 annotated below).
Juengling does not expressly disclose an angle between 5 and 45 degrees.
Hofmann discloses an angle (bitline BL is approximately 45 degrees with respect to a base BOX; fig. 1-4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is modifiable as taught by Hofmann for the purpose of reducing disturbances in high density memory devices utilizing FinFETs (para 0009, 0045 of Hofmann), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as an angle between 5 and 45 degrees involves only routine experimentation and skill in the art.

    PNG
    media_image1.png
    604
    649
    media_image1.png
    Greyscale


Mueller discloses driving a wordline (WL) (16; fig. 2), to cause the transistor to turn on (transistor 10 is turned on via a word line 16; para 0044) and to cause a current on a bitline (BL) (current for repolarization at the bit line; para 0066) through the transistor (10; fig. 2);
driving a plateline (PL) (36; fig. 2) coupled to another capacitor electrode (32; fig. 2) of the capacitor (12; fig. 2) to set a polarization state (biasing the ferroelectric capacitor 12 to one of bipolarization state; para 0049) of the capacitor to a predefined logic state (a known polarization state; para 0066); and
(fig. 8) the capacitor by sensing (via a sense amplifier; para 0066) the current on the BL (the current for repolarization at the bit line; para 0066) to determine a logic state  that was programmed in the capacitor (write "1" or "0" or 1 or 0 memory state into the capacitor 12; para 0059) prior to the polarization state of the capacitor being set to the predefined logic state (prior to step 88; fig. 8).
Juengling and Mueller are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Mueller for the purpose of manufacturing the memory devices for highly integrated applications that improves operation speeds and reliability of the device (para 0012-0013 of Mueller).

Regarding claim 25, Juengling, as modified, does not expressly disclose the method, wherein the ferroelectric material comprises one or more of hafnium zirconium oxide, silicon-doped hafnium oxide, germanium-doped hafnium oxide, aluminum-doped hafnium oxide, and yttrium-doped hafnium oxide.
Mueller discloses a ferroelectric material comprises one or more of hafnium zirconium oxide (para 0034).
Juengling and Mueller are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the (para 0012-0013 of Mueller).

Regarding claim 29, Juengling, as modified, does not expressly disclose the memory device, wherein the first capacitor electrode is coupled to a plateline.
Muller discloses the first capacitor electrode (32; fig. 1) is coupled to a plateline (36; fig. 1).
Juengling and Mueller are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Mueller for the purpose of manufacturing the memory devices for highly integrated applications that improves operation speeds and reliability of the device (para 0012-0013 of Mueller).

Claim(s) 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juengling (US 9,773,728) in view of Hofmann et al. (US 2005/0199913 ‒hereinafter Hofmann), in view of Mueller (US 2015/0162063), and further in view of Koike (US 5,600,587).

Regarding claim 20, Juengling, as modified, does not expressly disclose the method, wherein programming the capacitor includes applying a first voltage to the PL to generate an electric field across the ferroelectric material, and wherein driving the WL and driving the BL are performed after applying the first voltage to the PL.
Koike discloses programming the capacitor includes applying a first voltage (Vcc; fig. 4d) to the PL (plate line PL1; fig. 4d) to generate an electric field (i.e. via a voltage; col. 6 lines 50-53) across the ferroelectric material (i.e. of the ferroelectric capacitor), and wherein driving the WL and driving the BL are performed after applying the first voltage to the PL (the word line and bit line are driven at time t4, after applying the first voltage to the plate line at time t1).
Juengling and Koike are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Koike for the purpose of maintaining data integrity of the device during high speed operations in optimal modes, while using low power consumption (col. 3 lines 43-51 of Koike).

Regarding claim 21, Juengling, as modified, does not expressly disclose the method, wherein application of the first voltage to the PL causes a first logic state to be programmed on the capacitor, the method further comprising applying a second voltage to the PL after applying the first voltage to the PL, wherein application of the second voltage to the PL together with driving the WL and the BL causes a second logic state to be programmed on the capacitor.
(fig. 4k, 4l), the method further comprising applying a second voltage (Vm; fig. 4d) to the PL after applying the first voltage to the PL, wherein application of the second voltage to the PL together with driving the WL (i.e. at time t4; fig. 4i) and the BL (i.e. at time t4) causes a second logic state to be programmed (i.e. during WRITE at time t6) on the capacitor (fig. 4k, 4l).
Juengling and Koike are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Koike for the purpose of maintaining data integrity of the device during high speed operations in optimal modes, while using low power consumption (col. 3 lines 43-51 of Koike).

Regarding claim 22, Juengling, as modified, does not expressly disclose the method, wherein programming the capacitor comprises:
applying a first voltage to the PL to ensure that a polarization of the ferroelectric material corresponds to a first logic state, after applying the first voltage, applying a second voltage to the PL, the second voltage being insufficient to switch the polarization of the ferroelectric material, and driving the WL and the BL for a suitable duration to charge or discharge the intermediate node so that a charge on the intermediate node together with the 
Koike discloses applying a first voltage (Vcc; fig. 4d) to the PL (plate line PL1; fig. 4d) to ensure that a polarization of the ferroelectric material (i.e. of the ferroelectric capacitor 12; fig. 3) corresponds to a first logic state (fig. 4k, 4l), after applying the first voltage, applying a second voltage (Vm; fig. 4d) to the PL, the second voltage being insufficient to switch the polarization (application of the second voltage Vm does not switch the polarization in time t3; fig. 4d, 4k, 4l) of the ferroelectric material (i.e. of the ferroelectric capacitor; fig. 3), and
driving the WL and the BL for a suitable duration (the word line and bit line are driven during time t4-t5; fig. 4d, 4j) to charge or discharge the intermediate node (node between transistor 14 and ferroelectric capacitor 12; fig. 3) so that a charge on the intermediate node together with the second voltage applied to the PL is sufficient to switch the polarization of the ferroelectric material from the first logic state to the second logic state (i.e. during WRITE at time t6).
Juengling and Koike are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Koike for the purpose of maintaining data integrity of the device during high speed operations in optimal modes, while using low power consumption (col. 3 lines 43-51 of Koike).

Regarding claim 23, Juengling, as modified, does not expressly disclose the method, further comprising reading the capacitor by sensing the BL to determine a logic state programmed in the capacitor.
Koike discloses comprising reading the capacitor by sensing (i.e. via sense amplifier 30; fig. 3) the BL to determine a logic state programmed (the data read out of the memory cell 101 determines a logic state programmed; col. 6 lines 65-67) in the capacitor (the ferroelectric capacitor 12 of memory cell 101; fig. 3).
Juengling and Koike are of the same filed of endeavor, i.e. improved integration and fabrication of memory devices, including dynamic random access memory (DRAM) and ferroelectric capacitors. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Juengling is further modifiable as taught by Koike for the purpose of maintaining data integrity of the device during high speed operations in optimal modes, while using low power consumption (col. 3 lines 43-51 of Koike).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-           (fax 571-273-2267).  The examiner can normally be reached on M Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______